                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FEDERAL NAT’L                               :
MORTGAGE ASSOC.,                            :
    Plaintiff,                              :
                                            :
       v.                                   :      CIVL ACTION NO. 21-CV-2322
                                            :
STEPHEN A LEICHT, et al.,                   :
     Defendants.                            :

                                           ORDER

       AND NOW, this 9th day of July, 2021, upon consideration of Defendant Stephen A.

Leicht’s Motion to Proceed In Forma Pauperis (ECF No. 1), his pro se Notice of Removal (ECF

No. 2), and the Motion to Remand filed by Plaintiff Federal National Mortgage Association

(ECF No. 4), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Notice of Removal is DEEMED filed.

       3. The Motion to Remand (ECF No. 4) is GRANTED.

       4. This action is REMANDED to the Court of Common Pleas for

Bucks County pursuant to 28 U.S.C. § 1447(c) for the reasons stated in the Court’s

Memorandum.

       5. The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:

                                                   /s/ Gerald Austin McHugh

                                            GERALD A. MCHUGH, J.
